Title: To George Washington from John Hancock, 21 October 1789
From: Hancock, John
To: Washington, George


          
            Sir,
            Boston October 21st 1789
          
          Having received information that you intended to Honor this State with a visit, and wishing personally to shew you every mark of attention which the most sincere friendship can induce. I beg the favor of your making my house the place of your residence while you shall remain in Boston. I could wish that the accommodations were better suited to a Gentleman of your respectability but you may be assured that nothing on my part shall be wanting to render them as agreeable as possible.
          As Governor of the Commonwealth I feel it to be my duty to receive your visit with such tokens of respect as may answer the expectations of my Constituents & may in some measure express the high Sentiments of respect they feel towards you. I have therefore issued orders for proper escorts to attend you, & Colo. Hall, Deputy Adjutant General will wait upon you at Worcester, & will inform you of the disposition I have made of the Troops at Cambridge under the command of General Brooks & request that you would be so obliging as to pass that way to the town where you will receive such other tokens of respect from the People as will serve further to evince how gratefully they recollect your exertions for their Liberties & their confidence in you as President of the United States of America. The Gentlemen of the Council will receive you at Cambridge & attend you to town.
          I should be obliged to you on the return of this express to let me know when you propose to be in Boston & as near as you can the time of the day. I have the Honor to be, with every Sentiment of Esteem & Respect, Sir, Your most obedt & very hble Servant
          
            John Hancock
          
        